Ryland, Judge,
delivered the opinion of the court.
1. This is an action of slander. The jury found for the plaintiff, and assessed his damages at five hundred dollars.
*273The only point presented for our consideration is the amount of damages. The defendant alleges the damages' to be excessive.
The record shows the words to have been spoken in an angry quarrel between plaintiff and defendant, when each one was using slanderous and abusive words to and about the other.
In all such cases, the juries of the country are the most appropriate judges of the amount of injury sustained; and to them is properly assigned the authority and right to assess the consequent amount of damages therefor.
Whenever the courts below, who hear the cases, shall decline to interfere, by directing new trials, this court will feel itself warranted, in most cases, to let their judgments alone. We cannot say that the damages here are excessive, and unless we are satisfied that such is the case, we ought not to reverse. The judgment below is affirmed ;
Judge Scott concurring.